Citation Nr: 0118796	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$7,260.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to July 1979.  
The veteran died in March 1994 and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in May 
1999, which denied waiver of recovery of an overpayment in 
the calculated amount of $7,260.  The amount of the debt, or 
the proper creation of the overpayment, has not been 
disputed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The appellant was awarded improved pension benefits 1994 
and informed of the notification requirements for changes in 
income.

3.  In June 1998, based on information relating to the 
appellant's receipt of income from the Social Security 
Administration, her pension award was retroactively 
terminated, giving rise to an overpayment in the amount of 
$7,260.

4.  The appellant's failure to promptly notify VA of a change 
in her income violated the reporting requirements applicable 
to her improved pension award and establishes substantial 
fault on her part in the creation of the debt.  The VA has no 
fault in the creation of the debt.

5.  The appellant's financial status report shows that her 
monthly expenses exceed her monthly income, indicating that 
repayment of the debt would cause undue financial hardship 
for the appellant.

6.  There would be unjust enrichment to the appellant if she 
did not repay the debt.

7.  Complete recovery of the debt would defeat the purpose of 
the benefits awarded.

8.  The appellant did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.  

9.  A partial waiver of the overpayment is justified in this 
case on the basis of balancing the appellant's fault in 
failing to promptly notify the RO of her income change and 
her unjust enrichment should the overpayment be waived 
against the financial hardship that will be imposed if she is 
forced to repay the entire amount and the fact that complete 
recovery of the debt would defeat the purpose of pension 
benefits.

10.  The evidence does not clearly establish that the 
appellant intended to seek an unfair advantage when she 
failed to report her Social Security Administration income to 
VA.


CONCLUSIONS OF LAW

1.  Waiver of recovery of $3,630 of the overpayment of 
pension benefits would be consistent with the principle of 
equity and good conscience. 38 U.S.C.A. 5302 (West 1991); 38 
C.F.R. 1.965(a) (2000).

2.  Recovery of the remaining $3,630 of the overpayment of 
pension benefits would not be contrary to the principle of 
equity and good conscience. 38 U.S.C.A. 5302 (West 1991); 38 
C.F.R. 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case it appears as if the duty to assist has 
been satisfied.  All records have either been obtained by the 
RO or submitted by the appellant herself.  Accordingly, a 
remand back to the RO for compliance with the new duty to 
assist requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2000).  In this case, the 
RO denied the appellant's claim for waiver of recovery of the 
overpayment on the basis that the appellant had shown bad 
faith in the creation of the debt by failing to report her 
Social Security Administration income to VA despite being 
notified on at least two occasions that this income had to be 
reported.  Bad faith is a statutory bar to waiver under 38 
U.S.C.A. § 5302(c) (West 1991 & Supp 2000).  

"Bad faith" is defined by regulation as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2) (2000).

In the present case, the appellant was awarded pension 
benefits in 1994 based on the information in her application 
and statements of record indicating that she had no income.  
The December 1994 award letter noted that her pension was 
based on her income and that whenever her income changed she 
must notify VA and that she must report all income from any 
source.  Additionally, the notice stated that failing to do 
so may result in the creation of an overpayment in her 
account.  In October 1997 VA sent letters to pension benefit 
recipients reiterating their obligation to notify VA of any 
change in their income.  This notice specifically noted that 
the receipt of Social Security Administration (SSA) benefits 
must be reported.  In June 1998 in a routine income match VA 
discovered that the appellant was receiving SSA benefits, and 
had been receiving these benefits since December 1997.  

VA immediately contacted the appellant informing her that 
upon her receipt of SSA benefits her income exceeded the 
minimum amount for receipt of VA pension benefits, and that 
her pension was to be terminated retroactively to the onset 
of her initial receipt of SSA payments.  In February 1999 she 
was notified of her overpayment in the amount of $7,260.  The 
appellant responded stating that she did not understand the 
English language very well and had not understood that she 
had to report SSA income to VA.  She also submitted a 
Financial Status Report (FSR) and requested a waiver at this 
time.  Her FSR showed her monthly income to consist solely of 
the $718 received from SSA, while her monthly expenses were 
$760, leaving her a monthly deficit of approximately $42.  
The form also noted that she had no car, less than $10 in her 
savings and checking accounts, and was still paying a 
mortgage on her house.  Her only installment debt was a $10 
monthly payment to the Non Commissioned Officers Club.  
Having determined that the appellant acted in bad faith, the 
RO did not address the question of waiver under equity and 
good conscience.

Initially, the Board notes that despite the appellant's 
assertions that she does not understand the English language 
very well, her written submissions to the record are coherent 
and evidence a facility with the language that belies a lack 
of understanding.  Nonetheless, the Board does not find that 
the appellant's actions in this case rise to the level of bad 
faith, that is, the record does not clearly indicate that she 
acted with the intent to seek an unfair advantage.  At the 
time she was awarded pension benefits she truly had no 
income, and did not have any income other than her pension 
benefits until December 1997 when she began to receive her 
SSA benefits.  The RO's notifications and reminders regarding 
reporting a change in income were both sent prior to her 
receiving SSA benefits, when no change in her income had 
occurred that needed to be reported.  Additionally, no 
reminder or notice was sent after October 1997 until her 
benefits were terminated and she was charged with the 
overpayment in June 1998.  Accordingly, the Board does not 
find that the appellant acted in bad faith when she failed to 
report her SSA income to VA, nor does the Board find fraud or 
misrepresentation of a material fact.  

Having determined that none of the bars to a waiver are 
present, evaluation of the appellant's claim now centers on 
whether it would be against equity and good conscience to 
require repayment of the debt.  

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2000).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
and to what extent there was any unjust enrichment, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon the erroneous benefit are to 
be considered when evaluating a request for a waiver..  
38 C.F.R. § 1.965(a)(1)-(6) (2000); Ridings v. Brown, 6 Vet. 
App. 544 (1994).  

In considering these factors, the Board first notes that VA 
bears no fault in the creation of this debt.  The burden to 
report income changes was solely on the appellant, and she 
failed to do so despite being notified twice of this 
obligation.  As noted above, the appellant asserts that due 
to her limited understanding of English she did not know she 
had this duty; however, as also noted above, the Board does 
not find her submissions to support her claim of a limited 
understanding of the language.  Additionally, even if she was 
hindered by a language comprehension problem ignorance of the 
law is no excuse, and she still bore the burden of making the 
effort to understand her obligations when notified of them by 
VA.  Her failure to make any attempt to find out what the 
notifications said, if she did not understand them, simply 
confirms her fault in the creation of the debt.

As to the other aspects of equity and good conscience, the 
Board also believes that there would be unjust enrichment in 
this case if the appellant did not repay the debt, inasmuch 
as she received benefits to which she was not entitled, 
benefits which she should have known she was not entitled to.  
In the same manner, the appellant has not claimed to have 
relinquished a valuable right or to have changed her position 
by reason of having relied on the additional erroneous 
benefits.  

However, the inquiry does not stop at an assessment of fault, 
an assessment of financial hardship, and other factors is 
still required.  Addressing financial hardship, as noted 
above, her financial report indicated no assets, no 
substantial installment debt, and a monthly deficit of $42.  
This report does clearly shows that undue financial hardship 
would result from requiring the appellant to repay the debt.  
She has no assets, having less than $10 in her savings and 
checking account, and does not own her home outright, but 
pays a monthly mortgage payment.  Thus, it appears that 
repayment of $7,260 to the Government would deprive the 
appellant of basic necessities of life.  

Additionally, given that pension benefits are provided to 
assist claimant's of low income to have enough money to live 
on, recovery of the debt in its entirety would defeat the 
purpose of the benefits otherwise authorized if it denied the 
appellant the basic necessities.  No other factors which 
would preclude recovery of the overpayment as against equity 
and good conscience have been put forth.  

In summary, the Board finds that waiving the entire amount 
would provide the appellant with substantial unjust 
enrichment given the substantial fault on her part in the 
creation of the debt.  However, denying a waiver and leaving 
the appellant to repay the entire amount of the overpayment 
would constitute serious financial hardship and possibly deny 
her of the basic necessities of life due to her financial 
situation.  Accordingly, the Board concludes that the 
appropriate action in this case is to waive one-half of the 
overpayment amount, specifically, $3,630.  Waiving this 
amount serves the interests of the Government in recovering 
monies paid out erroneously due to no fault of the 
Government, and reduces the financial burden on the appellant 
by providing her a more manageable obligation to overcome 
given her finances, one which she can repay in reasonable 
monthly installments.  Accordingly, the appellant's request 
for a waiver is granted in part, and denied in part.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $3,630 is granted.

Waiver of recovery of the remaining indebtedness in the 
amount of $3,630 is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

